 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GERALD LESTER,                                  No. 2:21-CV-0702-WBS-DMC-P
12                      Plaintiff,
13          v.                                       ORDER
14   UNKNOWN,
15                      Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge under Eastern District

19   of California local rules.

20                  On June 15, 2021, the Magistrate Judge filed findings and recommendations which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. ECF No. 11. The Magistrate Judge recommended dismissing Plaintiff’s

23   complaint with prejudice because deficiencies identified in the complaint could not be cured with

24   amendment. Id. Plaintiff has not filed objections to the findings and recommendations.

25                  The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                     1
 1                    Accordingly, IT IS HEREBY ORDERED that:

 2                    1.    The findings and recommendations (ECF No. 11) filed June 15, 2021, are

 3   adopted in full;

 4                    2.    This action is dismissed with prejudice because the deficiencies in the

 5   complaint cannot be cured;

 6                    3.    Plaintiff’s motion for leave to file an abstract of judgment reflecting his

 7   criminal conviction (ECF No. 6) is DENIED as moot because this action is dismissed with

 8   prejudice; and

 9                    4.    The Clerk of the Court is directed to enter judgment and close this file.

10   Dated: July 8, 2021

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
